Exhibit 99.1 Interactive Intelligence Reports 2011 Second-Quarter Operating Results Revenues increase 34 percent; bookings increase 44 percent INDIANAPOLIS, July 25, 2011 Interactive Intelligence Group Inc. (Nasdaq: ININ), a global provider of unified IP business communications solutions, has announced operating results for the three and six months ended June 30, 2011. The company reported revenues of $52.0 million, an increase of 34 percent over the second quarter of 2010. Product revenues were up 34 percent, recurring revenues increased by 35 percent, and services revenues increased 30 percent compared to the same quarter last year. The company reported operating income on a generally accepted accounting principles (GAAP) basis of $5.5 million for the 2011 second quarter, up 18 percent from $4.7 million in the same quarter last year. Non-GAAP* operating income was $7.3 million for the second quarter of 2011, up 29 percent from $5.7 million in the second quarter of 2010. "We are executing on our primary strategic initiatives," said Dr. Donald E. Brown, Interactive Intelligence founder and CEO. "We are moving up-market with more sales to larger customers, rapidly increasing revenues from our cloud-based solutions, successfully expanding our presence internationally, performing well in our targeted vertical markets, and seeing increased interest in our process automation capability. With the soon-to-be-released major enhancement to our flagship Customer Interaction Center™ product, we are well positioned to continue competing effectively in the second half of the year." GAAP net income was $3.8 million, with diluted earnings per share (EPS) of $0.19, compared to $2.5 million, or EPS of $0.13, for the second quarter of 2010. Net income on a non-GAAP basis was $6.3 million, with EPS of $0.32, compared to $5.0 million, or EPS of $0.27, for the same quarter last year. Non-GAAP net income and EPS for the 2011 second quarter exclude purchase accounting adjustments of $496,000, or EPS of $0.03, charges for stock-based compensation of $1.3 million, or EPS of $0.06, and non-cash income tax expense of approximately $727,000, or EPS of $0.04. For the second quarter of 2010, non-GAAP net income and EPS exclude charges for stock-based compensation of $964,000, or EPS of $0.06, and non-cash income tax expense of $1.5 million, or EPS of $0.08. Cash and investment balances as of June 30, 2011 increased to $94.4 million. The company has no debt. First-half 2011 results included the following: - Total revenues of $99.7 million, a 35 percent increase over revenues of $73.8 million in the first half of 2010. - GAAP operating income of $10.4 million, up from $8.6 million for the first half of 2010. - Non-GAAP operating income of $14.0 million, compared to $10.7 million for the first half of 2010. - GAAP net income of $6.9 million, or EPS of $0.35, compared to $4.3 million, or EPS of $0.23, for the first half of 2010. - Non-GAAP net income of $11.8 million, or EPS of $0.59, compared to $9.1 million, or EPS of $0.49, for the same period last year. For the first six months of 2011, non-GAAP net income and EPS exclude charges for purchase accounting adjustment of $1.0 million, or EPS of $0.05, stock-based compensation of $2.6 million, or EPS of $0.13, and non-cash income tax expense of $1.3 million, or EPS of $0.06. For the first half of 2010, non-GAAP net income and EPS exclude charges for stock-based compensation of $2.0 million, or EPS of $0.11, and non-cash income tax expense of $2.8 million, or EPS of $0.15. Additional highlights in the second quarter of 2011 include the following: - Certification by Joint Interoperability Test Command (JITC) for U.S. federal government deployments. - Announcement of the upcoming release of CIC 4.0. - Named by the Indiana Chamber of Commerce as a Best Place to Work. - Inclusion in Gartner’s Contact Center Infrastructure leaders quadrant.** As previously announced on July 5, 2011, the company acquired CallTime Solutions, a partner in the Australia and New Zealand markets to expand sales, support and service capabilities for direct customers and resellers throughout the region. Interactive Intelligence will host a conference call July 25 at 4:30 p.m. Eastern time (EDT) featuring Dr. Brown and the company’s CFO, Stephen R. Head. A live Q&A session will follow opening remarks. To access the teleconference, please dial 1 877.324.1969 at least five minutes prior to the start of the call. Ask for the teleconference by the following name: "Interactive Intelligence second-quarter earnings call." The teleconference will also be broadcast live on the company's investor relations' page at http://investors.inin.com. An archive of the teleconference will be posted following the call. About Interactive Intelligence Interactive Intelligence Group Inc. (Nasdaq: ININ) is a global provider of unified business communications solutions for contact center automation, enterprise IP telephony, and business process automation. The company’s solutions, which can be deployed via an on-premise or hosted model, include vertical-specific applications for insurance and collections. Interactive Intelligence was founded in 1994 and has more than 4,000 customers worldwide. The company is among Software Magazine’s 2010 Top 500 Global Software and Services Suppliers, and Forbes Magazine’s 2010 Best Small Companies in America. It employs approximately 1,000 people and is headquartered in Indianapolis, Indiana. The company has offices throughout North America, Latin America, Europe, Middle East, Africa and Asia Pacific. Interactive Intelligence can be reached at +1 317.872.3000 or info@inin.com; on the Net: www.inin.com. *Non-GAAP Measures The non-GAAP measures shown in this release include revenue which was not recognized on a GAAP basis due to purchase accounting adjustments and exclude non-cash stock-based compensation expense for stock options, the amortization of certain intangible assets related to acquisitions by the company and non-cash income tax expense. Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are included with the financial information included in this press release. These measures are not in accordance with, or an alternative for, GAAP and may be different from non-GAAP measures used by other companies. Stock-based compensation expense and amortization of intangibles related to acquisitions are non-cash and income tax expense is primarily non-cash. Management believes that the presentation of non-GAAP results, when shown in conjunction with corresponding GAAP measures, provides useful information to management and investors regarding financial and business trends related to the company's results of operations. Further, management believes that these non-GAAP measures improve management's and investors' ability to compare the company's financial performance with other companies in the technology industry. Because stock-based compensation expense, non-cash income tax expense amounts and amortization of intangibles related to acquisitions can vary significantly between companies, it is useful to compare results excluding these amounts. Management also uses financial statements that exclude stock-based compensation expense related to stock options, non-cash income tax amounts and amortization of intangibles related to acquisitions for its internal budgets. **Gartner Inc., Magic Quadrant for Contact Center Infrastructure, Worldwide, Drew Kraus, Steve Blood, Geoff Johnson, June 27, 2011. About Gartner’s Magic Quadrant The Magic Quadrant is copyrighted 2011 by Gartner, Inc. and is reused with permission. The Magic Quadrant is a graphical representation of a marketplace at and for a specific time period. It depicts Gartner's analysis of how certain vendors measure against criteria for that marketplace, as defined by Gartner. Gartner does not endorse any vendor, product or service depicted in the Magic Quadrant, and does not advise technology users to select only those vendors placed in the "Leaders" quadrant. The Magic Quadrant is intended solely as a research tool, and is not meant to be a specific guide to action. Gartner disclaims all warranties, express or implied, with respect to this research, including any warranties of merchantability or fitness for a particular purpose. This release may contain certain forward-looking statements that involve a number of risks and uncertainties. Amongthe factors that could cause actual results to differ materially are the following: rapid technological changes in the industry; the company's ability to maintain profitability; to manage successfully its growth; to manage successfully its increasingly complex third-party relationships resulting from the software and hardware components being licensed or sold with its solutions; to maintain successful relationships with certain suppliers which may be impacted by the competition in the technology industry; to maintain successful relationships with its current and any new partners; to maintain and improve its current products; to develop new products; to protect its proprietary rights adequately; to successfully integrate acquired businesses; and other factors described in the company's SEC filings, including the company's latest annual report on Form 10-K. Interactive Intelligence is the owner of the marks INTERACTIVE INTELLIGENCE, its associated LOGO and numerous other marks. All other trademarks mentioned in this document are the property of their respective owners. ININ-G Contacts: Stephen R. Head Chief Financial Officer Interactive Intelligence +1 317.715.8412 steve.head@inin.com Christine Holley Senior Director of Market Communications Interactive Intelligence +1 317.715.8220 christine.holley@inin.com ### Interactive Intelligence Group, Inc. Condensed Consolidated Statements of Income (in thousands, except per share amounts) Unaudited Three Months Ended Six Months Ended June 30, June 30, Revenues: Product $ Recurring Services Total revenues Costs of revenues: Product Recurring Services Amortization of intangible assets 35 16 70 32 Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangible assets 9 18 Total operating expenses Operating income Other income (expense): Interest income, net 92 67 Other income (expense) ) 90 ) Total other income (expense) ) ) Income before income taxes Income tax expense Net income $ Net income per share: Basic $ Diluted Shares used to compute net income per share: Basic Diluted Interactive Intelligence Group, Inc. Reconciliation of Supplemental Financial Information (in thousands, except per share amounts) Unaudited Three Months Ended Six Months Ended June 30, June 30, Net income, as reported $ Purchase accounting adjustments: Increase to revenues: Recurring 39 1 98 8 Services 17 1 48 3 Reduction of operating expenses: Customer Relationships 9 18 Technology 35 16 70 32 Non-compete agreements 45 - 90 - Acquisition Costs - - Total 27 61 Non-cash stock-based compensation expense: Cost of recurring revenues 60 91 Cost of services revenues 11 3 36 51 Sales and marketing Research and development General and administrative Total Non-cash income tax expense Non-GAAP net income $ Operating income, as reported $ Purchase accounting adjustments 27 61 Non-cash stock-based compensation expense Non-GAAP operating income $ Diluted EPS, as reported $ Purchase accounting adjustments Non-cash stock-based compensation expense Non-cash income tax expense Non-GAAP diluted EPS $ Interactive Intelligence Group, Inc. Condensed Consolidated Balance Sheets (in thousands) June 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Deferred tax assets, net Prepaid expenses Other current assets Total current assets Long-term investments - Property and equipment, net Deferred tax assets, net Goodwill Intangible assets, net Other assets, net Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Accrued compensation and related expenses Deferred product revenues Deferred services revenues Total current liabilities Long-term deferred revenues Other long-term liabilities - Total liabilities Shareholders' equity: Preferred stock - - Common stock Additional paid-in-capital Accumulated other comprehensive loss ) ) Retained earnings (accumulated deficit) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ Interactive Intelligence Group, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Ended June 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and other non-cash items Stock-based compensation expense Tax benefits from stock-based payment arrangements ) ) Deferred income tax ) Accretion of investment income ) ) Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) ) Other current assets ) Other assets ) (8
